Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI CIVIL DIVISION

 Margaret Radke,

             Plaintiff,
 v.                                                           Case No.:

 NCL (Bahamas) Ltd.,
 a Bermuda Company,

             Defendant.                    /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Margaret Radke, sues Defendant, NCL (Bahamas) Ltd., a Bermuda Company,

 for damages and alleges as follows:

                              FACTS COMMON TO ALL COUNTS

        1.       Plaintiff is a citizen of Florida and was a passenger aboard the NORWEGIAN

                 SKY for a multi-day cruise in September of 2018.

        2.       Defendant, NCL (Bahamas) Ltd., a Bermuda Company (“NCL”), is a foreign

                 corporation doing continuous and systematic business in the Southern District of

                 Florida by operating seagoing vessels in Florida.        NCL’s principal place of

                 business is in Florida.

        3.       Defendant, NCL, owned and operated the vessel NORWEGIAN SKY. Defendant

                 operated the vessel on a cruise from Miami, Florida, to the Bahamas and then

                 back to Florida.

        4.       Jurisdiction is proper under 28 U.S.C. § 1333.

        5.       Venue is proper under 28 U.S.C. § 1391, and also due to the forum selection

                 clause contained within the Defendant’s cruise ticket.
Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 2 of 6




      6.      Plaintiff, Margaret Radke, was a passenger aboard the NORWEGIAN SKY (“the

              vessel”) on September 24, 2018.

      7.      On September 24, 2018, the Plaintiff was walking past the rear elevators on Deck

              11 near the Garden Café. As she was walking past the elevators, a disturbance

              among passengers and security was in progress. Security failed to control the

              situation properly and safely for other nearby passengers, including the Plaintiff.

              Additionally, the flooring immediately adjacent to the elevators where the

              Plaintiff was walking was wet from recent mopping or from a spill caused during

              the adjacent disturbance. There were no warning signs to alert passengers that the

              floor was wet.

      8.      Due to the combination of negligent actions and inactions, as the Plaintiff was

              walking by the elevators and attempting to negotiate safely around the

              disturbance, she slipped and fell on the wet floor, sustaining serious injury.

      9.      Plaintiff sustained injury to her left humerus, shoulder, and other parts of her

              body, all of which have required medical treatment and will continue to require

              medical treatment in the future.

                                  COUNT I - NEGLIGENCE

            Plaintiff repeats and realleges paragraphs 1 through 9 and further alleges:

      10.     Defendant NCL owed Plaintiff, as its passenger, the duty to act with reasonable

              care under the circumstances with regard to her safety while operating its cruise.

      11.     The Defendant failed to use reasonable care with regard to providing a reasonably

              safe environment for the Plaintiff during the cruise vacation.
Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 3 of 6




       12.    The injuries sustained by the Plaintiff were caused by the Defendant’s negligent

              failure to use reasonable care under the circumstances through the following

              actions and omissions:

              a.     Failure to provide adequate security;

              b.     Failure to properly train crewmembers working security to control

                     disturbances in a way that keeps other nearby passengers reasonably safe

                     as dangerous situations are being resolved;

              c.     Failure to consider nearby passengers while taking action regarding the

                     disturbance;

              d.     Failure to adequately warn passengers of the recently mopped or otherwise

                     wet floor; and

              e.     Failure to use reasonable care under the circumstances.

       13.    As a direct and proximate result of the Defendant’s negligence, Plaintiff Margaret

              Radke suffered injuries to her left humerus, shoulder, and other parts of her body,

              resulting in pain and suffering, disability, disfigurement, mental anguish, loss of

              capacity for the enjoyment of life and expense of hospitalization, medical and

              nursing care and treatment, loss of earnings and loss of ability to earn money, and

              aggravation of a previously existing condition. The losses are either permanent or

              continuing and Plaintiff will suffer the losses in the future. Plaintiff also lost the

              value of the cruise and incurred other incidental expenses

       WHEREFORE, Plaintiff, Margaret Radke, prays for a judgment to be entered against the

 Defendant, NCL, for compensatory damages in the amount of $750,000.00 (Seven Hundred Fifty
Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 4 of 6




 Thousand Dollars), including prejudgment and post judgment interest and costs.             Plaintiff

 demands a trial by jury.

                                COUNT II – FAILURE TO WARN

              Plaintiff repeats and realleges paragraphs 1 through 9 and further alleges:

        14.     Defendant NCL owed Plaintiff, as its passenger, the duty to act with reasonable

                care under the circumstances with regard to her safety while operating its cruise.

        15.     This duty includes the duty to warn passengers of dangerous conditions that it

                either knows or should know of in the exercise of reasonable care.

        16.     Prior to Plaintiff’s injury, Defendant NCL knew that slip and fall injuries are one

                of the most prevalent injuries aboard its ships.

        17.     Prior to Plaintiff’s injury, the Defendant knew that the subject floor became

                slippery when wet due to reports of slip and fall injuries on the same flooring, or

                flooring that is substantially similar to the subject flooring.

        18.     Prior to Plaintiff’s injury, the Defendant knew the subject flooring was wet,

                because its own crewmember had just mopped the floor within minutes of

                Plaintiff’s injury. Alternatively, the floor became wet and slippery as a direct

                result of the adjacent disturbance at which NCL crew was present.

        19.     Defendant failed to use reasonable care under the circumstances in operating its

                cruise by failing to adequately warn the Plaintiff of the known dangerous

                condition, the slippery wet floor.

        20.     The Defendant’s crew should have marked the dangerous condition with a

                warning for its passengers and dried the floor after cleaning or after a spill
Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 5 of 6




                because it is a known public walking area open to passengers, provided some

                other form of adequate warning for nearby passengers of the wet, slippery area.

        21.     The injuries sustained by the Plaintiff were caused by the Defendant’s negligent

                failure to use reasonable care under the circumstances by failing to adequately

                warn Plaintiff of the dangerous condition of the wet, slippery floor.

        22.     As a direct and proximate result of the Defendant’s negligence, Plaintiff Margaret

                Radke suffered injuries to her left humerus, shoulder, and other parts of her body,

                resulting in pain and suffering, disability, disfigurement, mental anguish, loss of

                capacity for the enjoyment of life and expense of hospitalization, medical and

                nursing care and treatment, loss of earnings and loss of ability to earn money, and

                aggravation of a previously existing condition. The losses are either permanent or

                continuing and Plaintiff will suffer the losses in the future. Plaintiff also lost the

                value of the cruise and incurred other incidental expenses

        WHEREFORE, Plaintiff, Margaret Radke, prays for a judgment to be entered against the

 Defendant, NCL, for compensatory damages in the amount of $750,000.00 (Seven Hundred Fifty

 Thousand Dollars), including prejudgment and post judgment interest and costs.              Plaintiff

 demands a trial by jury.

        Dated September 19, 2019.

                                               /s/ Jacob Munch
                                               JACOB J. MUNCH
                                               E-mail: sealaw@tampabay.rr.com
                                               Florida Bar Number 376523
                                               CATHERINE M. SAYLOR
                                               E-mail: casey@munchandmunch.com
                                               Florida Bar Number 115593
                                               MUNCH and MUNCH, P.A.
                                               600 South Magnolia Avenue – Suite 325
                                               Tampa, Florida 33606
Case 1:19-cv-23915-BB Document 1 Entered on FLSD Docket 09/19/2019 Page 6 of 6




                                    Ph: (813) 254-1557 / Fax: (813) 254-5172
                                    Attorneys for Plaintiff, Radke
